Title: "My employer fined me $90 for being late"
Question:
Answer #1: Quoting from the linked piece:

-----

Legally, though, in a lot of cases it would be allowed. I talked with employment lawyer Donna Ballman, author of the excellent book _Stand Up For Yourself Without Getting Fired_, who agreed that federal law does allow this, as long the fine doesn’t take your pay for that period below minimum wage. But she noted that you might live in a state that prohibits it, and it’s worth checking into that. Also, if you’re non-exempt, they can dock your pay for the actual time you were late … although if you’re exempt, that docking could negate your exempt status, make you effectively non-exempt, and mean that you’d be entitled to overtime pay when you work over 40 hours in a week. (There’s an explanation about exempt and non-exempt here, but the gist is that “exempt” is a government classification meaning that the nature of the work you do makes you exempt from receiving overtime pay. If you’re exempt, they can’t dock your pay when you work fewer hours. If they do that anyway, they can end up owing you overtime pay, including retroactively.)

Donna also pointed out: “The other thing I’d say you’d have to look at is the reason the employee was late. If it was to care for a sick child, spouse or parent, then punishing them might violate FMLA. If it related to a disability, then they might be violating the Americans With Disabilities Act. If it’s applied unevenly, then other discrimination laws could kick in. I’d say an employer doing this is, number one, a terrible employer, and, number two, taking a huge risk that they are violating some law.”

-----

I have two major objections to this.

First, "federal law allows this but maybe your state bars it" is a poor reflection of the actual state of US employment law. _Most_ states limit deductions, and either require specific consent to discretionary deductions in writing, or flatly bar punitive deductions like this. I understand that Ask a Manager is not a legal expert, but this passage could have done with editing by someone with more relevant expertise.

Second, suggesting that non-exempt _salaried_ employees can have their pay deducted for lateness is generally not true. Hourly workers can have their pay reduced for lateness, but that's because they're only paid for the time they're present. Salaried workers are generally owed their full salary for each day they do any work whatsoever - exempt status has to do with whether the worker is eligible for overtime on top of their salary, not with whether they're paid by the minute.

I do agree with the piece's conclusion, though:

&gt; People have unionized over less.
Answer #2: In what will surprise no one who knows me, I take issue with Ms. Green offering shitty advice. She misses the fact that stepping aside from pure employment law, as a matter of contract law it’s nearly certain this wouldn’t be enforceable. Now before everyone jumps and screams “at will employment,” it needs to be pointed out that there are still elements of contract that apply to your job. So to be enforceable it would need to be shown that this was a reasonable estimation as to the losses suffered by the company for your being late. Penalties are not allowed in contract and in what will shock no one (with the exception of Ms. Green and the dumbass “attorney” that she consulted with), this seems to be pretty clearly a penalty rather than a reasonable liquidated damages clause. So its hard to see where this is enforceable as a matter of contract law in any state.  This is different than an employer say you must pay back the amount that your register is short or the amount of a bad check you accepted, in those cases you have an actual amount that can be shown as a loss. Here the company is just trying to punish employees. That she found an attorney who she thinks is good to say this was OK, missing this critical fact is not surprising given my general opinion of her, but damn it’s annoying.Answer #3: I wonder if the manager is running a scam, since the payments are made to her in cash.

&gt; if you come in at 9:05 a.m., that’s $10 you gotta pay up in cash.